[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 45 
Pursuant to a certificate granted by the Chief Judge of this court, defendant appeals from a judgment of the Court of Special Sessions of the City of New York affirming a judgment of the City Magistrate's Court convicting him of violating section U41-5.0 of the Administrative Code of the City of New York as enacted by Local Law No. 35 of 1945 of that city.
By information defendant was charged with "wilfully and unlawfully" selling and delivering a number of chickens for a price in excess of the ceiling price fixed by the Price Administrator pursuant to the Emergency Price Control Act of 1942 (U.S. Code, tit. 50, Appendix, § 901 et seq.). *Page 49 
At the opening of the trial defendant's counsel moved to dismiss the complaint "on the ground that the law involved is unconstitutional." Decision upon this motion was reserved and an invoice evidencing the sale was received in evidence together with a formal stipulation of facts signed by the defendant reciting the transaction. Thereupon, both sides having rested, the motion to dismiss was renewed and denied. The defendant was found guilty "as charged" and sentenced "to $50 or ten days, and an additional ten days".
The Constitution of the State (art. IX, § 12), the City Home Rule Law (§ 11, subd. 2) and the New York City Charter (§ 27) have conferred upon the City Council broad legislative power to provide by local law for the preservation and promotion of the health, safety and general welfare of its inhabitants. If such laws have substantial relation to matters over which legislative power is vested in the local legislative body of the city and are not inconsistent with laws of the State, they are valid (GoodHumor Corp. v. City of New York, 290 N.Y. 312).
The purpose of the local law is declared in the enactment as follows:
"Be it enacted by the Council as follows:
"Section 1. It is hereby declared that the proper allocation of commodities needed for the effective prosecution of the war, the defense of the United States and for civilian supply and the stabilization of commodity prices and the rents of housing and hotel accommodations are necessary for the protection of the health, safety and general welfare of the inhabitants of the city of New York. The United States of America through congress has enacted legislation and acting through the office of price administration and other agencies has issued directives, orders, regulations and price schedules which are designed to effect such equitable distribution of commodities and stabilization of prices and rents. That the health, safety and welfare of the inhabitants of the city of New York is likely to be seriously affected by the establishment and continuance of black market practices. It is hereby declared to be the policy of this city in order to assure fair dealing and the prevention and elimination of black markets to cooperate with the price, rationing and rent control programs of the government of the United States of America." *Page 50 
Section 2 adds a new section — U41-5.0 — to the Administrative Code of the City of New York, which imposes penalties upon wholesalers, jobbers, manufacturers, distributors and middlemen for violations of the Federal Price Administrator's regulations, including sales of commodities above ceiling prices fixed by his authority.
There can be no doubt that such a law is within the field of legislative power of the city as defined in the provisions of the Constitution, the City Home Rule Law and the New York City Charter unless it is inconsistent with the laws of the State. The only suggestions of inconsistency are predicated upon the imposition of penalties, for violations of the Price Administrator's regulations, in excess of those imposed by the New York State War Emergency Act, section 102, and the assertion disputed by the city that the local law punishes violations and infractions which are not willful although the State law does not.
The maximum penalty imposed by the State statute — which we held valid in People v. Mailman (293 N.Y. 887) — is a $25 fine and five days in jail, whereas under the local law such violations may be punished by a larger fine, longer imprisonment and other penalties such as forfeiture of licenses, if any, issued by the city. But this difference in penalty does not invalidate the local law (Rogers v. Jones, 1 Wend. 237, 261;Wood v. City of Brooklyn, 14 Barb. 425, 429; City ofBrooklyn v. Toynbee, 31 Barb. 282, 284). For authorities from other States, see 3 McQuillin on Municipal Corporations (2d ed. rev.), section 924.
It is true that the local law is not in terms limited to willful violations, but the defendant was convicted of a willful violation and his written stipulation forecloses contention that he unwittingly sold at prices in excess of ceiling prices. Consequently he is in no position to question the constitutionality of the local law on this ground. But the omission of the word "wilfully" is of no legal significance and does not render the local law invalid. See People v. Sampsell
(248 N.Y. 157) where we dealt with a similar difference between a State and a local law.
The differences between the State law and the local law are not of such a character as to render one inconsistent with the *Page 51 
other. The local law supplements the State law by providing heavier penalties for black-market transactions in New York City of the gravest consequence to the property, safety and health of its crowded population, dependent upon thousands of small storekeepers from whom the daily necessities of life must be purchased. The situation justified stern enforcement to avoid many evils and consequent hardship, or at least the local Legislature could so decide. The local law prohibits nothing that the State law permits, as was the case in Matter of Kress  Co.
v. Depart. of Health (283 N.Y. 53, 61); cf. People ex rel.Oltarsh v. Levy (266 N.Y. 523). Nor can any purpose be found in the State law to occupy the entire field to the exclusion of local laws of the character expressly authorized by the Constitution and the City Home Rule Law. Laws dealing with the same subject matter are not necessarily incompatible because not identical. Indeed in this case they are entirely consistent, and conclusion follows that the local law is valid.
The judgment should be affirmed.
LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND and DYE, JJ., concur; MEDALIE, J., taking no part.
Judgment affirmed.